SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

991
KA 10-01110
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, SCONIERS, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

JOSEPH D. FAYETTE, DEFENDANT-APPELLANT.


BETZJITOMIR & BAXTER, LLP, BATH (TERRENCE BAXTER OF COUNSEL), FOR
DEFENDANT-APPELLANT.

CINDY F. INTSCHERT, DISTRICT ATTORNEY, WATERTOWN (KRISTYNA S. MILLS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Jefferson County Court (Kim H.
Martusewicz, J.), rendered May 10, 2010. The judgment convicted
defendant, upon his plea of guilty, of criminal sale of a controlled
substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed (see People v Watts, 78 AD3d 1593, lv denied 16
NY3d 838).




Entered:    September 30, 2011                     Patricia L. Morgan
                                                   Clerk of the Court